     Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 1 of 9. PageID #: 2



                      UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO

            AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

I, Patricia A. Richardson, a Task Force Officer (“TFO”) with the

Drug Enforcement Administration (“DEA”), Cleveland, Ohio, also

referred to herein as the “Affiant,” being first duly sworn,

depose and state as follows:

                                INTRODUCTION

1.     I am currently employed as an Agent with the MEDWAY Drug

Enforcement Agency (“MEDWAY”) in Wayne County, Ohio, currently

working as a Task Force Officer (“TFO”) with the DEA, Cleveland

District Office.     I am a deputized TFO within the meaning of

Title 18, United States Code and Section 2510(7), that is, an

officer of the United States who is empowered in Title 18,

United States Code and Section 2516.

2.      I attended and graduated from the Buckeye State Police

Academy, an affiliate of the Kent State University and earned my

State of Ohio Police Officer Training Academy (“OPOTA”)

certification in June 2009.        I served as a Police Officer with

the Dalton Police Department, Dalton, Ohio, for approximately

nine months before accepting a position with the MEDWAY Drug

Enforcement Agency in 2010.        During my academy training, I

received comprehensive, formalized instruction in matters such

as drug identification, detection, money laundering techniques,

                                       1
      Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 2 of 9. PageID #: 3



asset identification, seizure, and forfeiture.              In my capacity

as an Agent with MEDWAY, I have had training and conducted

investigations involving the illegal diversion of pharmaceutical

controlled substances and participated in numerous

investigations targeting illicit drug traffickers.

3.     I have been employed as a TFO with the DEA since September

2012. In my capacity as a DEA TFO, I investigate federal drug

offenses under Title 21 of the United States Code.               During these

investigations, I have debriefed defendants, sources of

information, and other witnesses who have personal knowledge

regarding the illegal use of controlled substances and

controlled substance distribution. During my career, I have been

either lead investigator or participated in many criminal

investigations involving violations of the Controlled Substance

Act in the United States Code and applicable laws set forth in

the Ohio Revised Code.        Based on my training and experience, I

am familiar with Federal criminal laws and know that it is a

violation of: Title 21 United States Code, Section 841(a)(1).

                                  BACKGROUND

4.      Your Affiant is an investigator involved in a criminal

investigation concerning MOHAMMED JIBRIL and ARTHUR LEE WORTHY

II.   Your Affiant has reviewed reports and evidence of, spoken

with other investigators regarding, and has been involved in the


                                        2
     Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 3 of 9. PageID #: 4



investigation relating to alleged violations of 21 USC 846 and

841(a)(1).

                           BASIS OF INFORMATION

5.   Except as otherwise noted, the information set forth in

this Affidavit has been provided to your Affiant by agents

and/or officers of the Drug Enforcement Administration (DEA),

Medina Wayne County Drug Task Force(MEDWAY), the Ohio State

Highway Patrol (OSHP) or other law enforcement officers.                Unless

otherwise noted, whenever in this Affidavit your Affiant asserts

that a statement was made, the information was provided by

another law enforcement officer (who may have had either direct

or hearsay knowledge of the statement) to whom Affiant has

spoken or whose report Affiant has read and reviewed.               Likewise,

any information pertaining to vehicles and/or registrations,

personal data on subjects and record checks has been obtained

through the Law Enforcement Automated Data System (LEADS), the

State of Ohio or the National Crime Information Center (NCIC),

the Ohio Law Enforcement Gateway (OHLEG) computer system, and

other known public database computer systems, by members herein

described.   Since the Affidavit is being submitted for the

limited purpose of securing an arrest warrant, your Affiant has

not included each and every fact known to her concerning this

investigation.     Your Affiant has set forth only the facts that


                                       3
     Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 4 of 9. PageID #: 5



she believes are necessary to establish the foundation for the

issuance of the arrest warrant.


         FACTS AND CIRCUMSTANCES REGARDING PROBABLE CAUSE


6.   On December 7, 2018, at approximately 10:21 am, Ohio State

Highway Patrol (OSHP) Trooper Jeremy L. Burgett was conducting

routine traffic patrol on Interstate 71 near milepost 187 in

Ashland County, Ohio.      Tpr. Burgett observed a vehicle traveling

southbound at a hight rate of speed.          Tpr. Burgett used his last

speed detection device and clocked the vehicle as traveling

approximately 99 m.p.h. in a 70 m.p.h. zone.             Tpr. Burgett

initiated a traffic stop of the vehicle, which complied and

pulled over on the left berm south of US Route 250.



7.   Upon approach to the vehicle, Tpr. Burgett asked the

driver, Mohammed JIBRIL, for identification and asked questions

regarding the speed at which the vehicle had been traveling.

JIBRIL admitted that he had been speeding.            The passenger,

identified as Arthur Lee WORTHY, II, advised Tpr. Burgett that

they had been traveling from Pittsburgh, Pennsylvania.               Tpr.

Burgett requested the rental paperwork on the vehicle, and

obtained identification from both WORTHY and JIBRIL.               JIBRIL

explained that they did not have any of the rental paperwork for

the vehicle.
                                       4
      Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 5 of 9. PageID #: 6




8.    The passenger and driver clarified for Tpr. Burgett that

they were on their way from Pittsburgh, Pennsylvania to

Columbus, Ohio.      Once separated from WORTHY, the driver, JIBRIL,

advised Tpr. Burgett that the vehicle had been rented by a

sister or cousin of the passenger.           JIBRIL advised Tpr. Burgett

that he (JIBRIL) had been in the vehicle the entire time.                 Tpr.

Burgett noted that the driver and passenger both seemed very

nervous, and were breathing heavily.           Tpr. Burgett noted that

the driver kept stating, “I ain’t going to lie,” when answering

questions.



9.    Tpr. Burgett returned to the vehicle and noted that he

could smell marijuana odors coming from inside the vehicle.

Tpr. Burgett spoke to the passenger Arthur Lee WORTHY, II.

WORTHY admitted they had been smoking marijuana inside the

vehicle earlier in the day.         Tpr. Burgett asked WORTHY if WORTHY

had any more marijuana in the vehicle, and WORTHY handed Tpr.

Burgett a cigar packet from the center console.              Tpr. Burgett

noted that the driver’s cell phone was ringing during this time.



10.   Tpr. Burgett patted down WORTHY and located a large bundle

of United States Currency in WORHTY’s pocket.              Tpr. Burgett

walked WORTHY to his cruiser and put WORTHY in back with JIBRIL,
                                5
      Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 6 of 9. PageID #: 7



where a hidden recording device was located.              Tpr. Burgett went

back to the rental vehicle and located a Foot Locker bag with

multiple large pill bottles of Oxycodone inside.               Tpr. Burgett

noticed that the bottles appeared to be the large capacity type

that are stored at pharmacies.          When Tpr. Burgett went back to

the cruiser, he read WORTHY and JIBRIL their Miranda rights.

Tpr. Burgett asked WORTHY and JIBRIL about whose items were

whose, and WORTHY stated that the pants inside out, the jacket,

the marijuana and $10.00 were his (WORTHY’s).              When Tpr. Burgett

asked about the bag with the pills, they both gave him a blank

look.   Tpr. Burgett was then assisted by OSHP Troopers Sgt.

Kumor and Trooper Jackson.         During a search of the rental

vehicle, they located another two bags containing multiple large

capacity pharmacy bottles, each showing contents of 100 pills of

controlled pharmaceutical substances.            Another bag containing

pharmaceuticals was located inside the trunk of the vehicle.



11.   During a review of the audio / video recording inside the

vehicle while WORTHY and JIBRIL are seated together, WORTHY

tells JIBRIL that “they” are going to check the car and “they”

already found the marijuana.         JIBRIL states that the dude Chris

at the gas station had the car for two hours.              They both

mentioned the numbers 902-5191 and repeated them as if trying to

memorize the number.
                                        6
      Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 7 of 9. PageID #: 8




12.   Subsequent recording of JIBRIL and WORTHY together featured

JABRIL discussing “Chris” sleeping in his car at UC Davis (a

college in California) and telling WORTHY, “…taking it back to

Columbus so we can dump all that shit.”            JIBRIL reached into his

pants and coat pockets, and subsequently told WORTHY, “don’t say

nothing.”    Tpr. Burgett also stated in his reporting that WORTHY

and JABRIL discussed Pittsburgh, Pennsylvania, where they were

stopped at and that they were supposed to meet an unknown person

at Smokey Bones (a bar off the highway near Columbus, Ohio).

The driver told WORTHY, he’d see WORTHY in jail as they two were

placed in separate patrol units for transport.              During a search

of the rental vehicle after the two were removed, officers

located additional loose pills inside the rental vehicle as

well.   After the two were separated, JIBRIL indicated he wished

to speak with an attorney before answering any other questions.



13.   Preliminary review by OSHP Officers of the pharmaceuticals

obtained from the search of the bags inside rental vehicle that

WORTHY and JIBRIL were traveling in revealed the following

unopened pharmacy bottles of drugs:


Twenty-seven bottles (100 count each) of Oxycodone Hydrochloride
tablets in 5, 10, 15, 20 and 30 milligram tablets;


                                        7
    Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 8 of 9. PageID #: 9



Two Oxycodone and Acetaminophen (100 count each) bottles
containing 7.5 milligram tablets;

One Oxycontin bottle (100 count) with 10 milligram tablets;

Three Methlyphenidate HCL Extended Release (100 count) bottles
with 40 milligram tablets.

Affiant is aware that oxycodone and methlyphenidate are Schedule

II controlled substances.



                                  SUMMARY

14. Affiant believes MOHAMMED JABRIL and ARTHUR LEE WORTHY II

and other unknown person(s) possessed with intent to distribute

approximately 3,300 Schedule II controlled substance tablets in

Ashland, Ohio (located in the Northern District of Ohio) in

December, 2018.

                                   CONCLUSION

15. Task Force Officer Patricia Richardson of the Drug

Enforcement Administration, being duly sworn according to law,

deposes, and states that the facts stated in the foregoing

Affidavit are true and correct to the best of her knowledge,

information, and belief.



16. Based on your Affiant’s training, experience and the facts

set forth in this Affidavit, your Affiant believes that there is




                                      8
Case: 1:19-cr-00007-JRA Doc #: 1-1 Filed: 12/10/18 9 of 9. PageID #: 10
